FAHY, Circuit Judge,
dissenting.
The Board decision drew a dissent from Chairman Leedom and Member Murdock. It is set forth in the report of the case at 119 N.L.R.B. - (1957) where the problem is analyzed in detail. I agree with the position of the Board dissenters, which may be synopsized in the following language from their opinion:
“[Ajlthough an agreement invalid in its inception may continue to be invalid throughout its life, the fact of its invalidity and the consequent existence of unfair labor practices cannot be established merely by proof that the agreement was being maintained at some point in time subsequent to its execution, but can only be established by proof of the facts, surrounding its execution in the past, which created the initial invalidity. When as here, therefore, *583the charges are filed more than 6 months after the execution of the agreement, proof of its invalidity and the consequent unfair labor practices can only be established by reliance on evidence of events which occurred more than 6 months before the filing of the charge. This Congress expressly precluded by Section 10(b).
“It is well established that in making unfair labor practice findings the Board cannot rely solely on events which occurred more than 6 months before the filing of the charges, even though evidence as to such events is admissible for background purposes; and this is so even though the effect of such events continues to be felt within the 6-month period.”
One of the principal purposes of a statute of limitations is to bring repose. As stated in N.L.R.B. v. Pennwoven, Inc., 3 Cir., 1952, 194 F.2d 521, 524, the rationale underlying such a statute is to prevent “people * * * being brought to book upon stale charges.” Consistently with this, the period of limitations in the Taft-Hartley Act must have been deliberately adopted by Congress to aid in stabilizing labor relations by precluding adversary proceedings based on events which had laid dormant for six months. Under the decision of the court, however, there is no limit whatsoever to the time that might pass, with countless changes in the details of relations and obligations, without a complaint being barred, although proof of the true basis of illegality of the conduct complained of lies in the years that are gone. This seems to me inconsistent with the Congressional policy expressed in § 10 (b).
We are not concerned now with the hypothetical case postulated by the court in which a collusive contract is not enforced for six months after its execution so as to evade the statute of limitations. I think that would present a different legal problem.